[Cite as State v. Banks, 2013-Ohio-163.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97084


                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                     vs.

                                           JUAN BANKS
                                                      DEFENDANT-APPELLANT



                                       JUDGMENT:
                                   APPLICATION DENIED


                               Cuyahoga County Common Pleas Court
                                      Case No. CR-546456
                                    Application for Reopening
                                       Motion No. 458344

        RELEASE DATE: January 23, 2013

                                               -i-
FOR APPELLANT

Juan Banks, pro se
Inmate No. 603-214
Southern Ohio Correctional Facility
P.O. Box 45699
Lucasville, Ohio 45699


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Scott Zarzycki
       Mary H. McGrath
Assistant County Prosecutors
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, J.:

       {¶1} Juan Banks has filed an application for reopening pursuant to App.R. 26(B).

Banks is attempting to reopen the appellate judgment, as rendered in State v. Banks, 8th

Dist. No. 97084, 2012-Ohio-2495, which affirmed his conviction for the offense of

murder with firearm specifications.    We decline to reopen Banks’s appeal.

       {¶2} App.R. 26(B)(2)(b) requires that Banks establish “a showing of good cause

for untimely filing if the application is filed more than 90 days after journalization of the

appellate judgment,” which is subject to reopening. The Supreme Court of Ohio, with

regard to the 90-day deadline as provided by App.R. 26(B)(2)(b), has established that:

       * * * Consistent enforcement of the rule’s deadline by the appellate courts
       in Ohio protects on the one hand the state’s legitimate interest in the finality
       of its judgments and ensures on the other hand that any claims of ineffective
       assistance of appellate counsel are promptly examined and resolved.

       Ohio and other states “may erect reasonable procedural requirements for
       triggering the right to an adjudication,” Logan v. Zimmerman Brush Co.
       (1982), 455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265, and that is what
       Ohio has done by creating a 90- day deadline for the filing of applications
       to reopen. * * *

       * * * The 90-day requirement in the rule is applicable to all appellants, State
       v. Winstead (1996), 74 Ohio St.3d 277, 278, 658 N.E.2d 722, and [the
       applicant] offers no sound reason why he — unlike so many other Ohio
       criminal defendants — could not comply with that fundamental aspect of
       the rule. (Emphasis added.)

State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, at ¶ 7-8, 10. See

also State v. Lamar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v.
Cooey, 73 Ohio St.3d 411, 1995-Ohio-328, 653 N.E.2d 252; State v. Reddick, 72 Ohio

St.3d 88, 1995-Ohio-248, 647 N.E.2d 784.

      {¶3} Herein, Banks is attempting to reopen the appellate judgment that was

journalized on June 7, 2012.       The application for reopening was not filed until

September 6, 2012, more than 90 days after journalization of the appellate judgment in

Banks. Banks has failed to establish “a showing of good cause” for the untimely filing

of his application for reopening. In fact, Banks has not attempted to address the issue of

“good cause” vis-a-vis the untimely filing of his application for reopening.    Thus, the

application for reopening fails on its face. State v. Klein, 8th Dist. No. 58389, 1991

Ohio App. LEXIS 1346 (Mar. 28, 1991), reopening disallowed, Motion No. 49260 (Mar.

15, 1994), aff’d, 69 Ohio St.3d 1481, 634 N.E.2d 1027 (1994); State v. Trammell, 8th

Dist. No. 67834, Ohio App. LEXIS (July 13, 1995), reopening disallowed, Motion No.

70493 (Apr. 22, 1996); State v. Travis, 8th Dist. No. 56825, 1990 Ohio App. LEXIS (Apr.

5, 1990), reopening disallowed, Motion No. 51073 (Nov. 2, 1994), aff’d, 72 Ohio St.3d

317, 1995-Ohio-152, 649 N.E.2d 1226. See also State v. Gaston, 8th Dist. No. 79626,

2007 Ohio App. LEXIS 147 (Jan. 17, 2007); State v. Torres, 8th Dist. No. 86530,

2007-Ohio-9.




      {¶4} Accordingly, the application for reopening is denied.
_____________________________________
KENNETH A. ROCCO, JUDGE

MELODY J. STEWART, A.J., and
MARY J. BOYLE, J., CONCUR